CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee Common Stock, without par value 4,056,200 Shares (2) $27.98 $113,492,476 $4,461 (3) Preferred Share Purchase Rights (4) 4,056,200 Rights (5) (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933 on the basis of the average of the high and low prices for our common stock as reported on the New York Stock Exchange composite tape on February 25, 2009. (2) In addition to the 4,056,200 shares of ALLETE, Inc.’s common stock, without par value, together with the attached preferred share purchase rights being registered by means of the filing of this prospectus supplement under Registration Statement No. 333-147965, we have also registered 943,800 shares of unsold common stock and attached rights and paid a registration fee of $1,386 with respect to such shares in connection with the filing with the SEC of the prospectus supplement dated February 19, 2008. The 943,800 registered but unsold shares of common stock and attached rights are included for offer and sale in this prospectus supplement. (3) Calculated in accordance with Rule 457(c) and Rule 457(r). This “Calculation of Registration Fee” table shall be deemed to update the “Calculation of Registration Fee” table in Registration Statement No. 333-147965. (4) The preferred share purchase rights are attached to and will trade with the common stock. The value attributable to the preferred share purchase rights, if any, is reflected in the market price of the common stock. (5) Since no separate consideration is paid for the preferred share purchase rights, the registration fee for such securities is included in the fee for the common stock. Filed Pursuant to Rule 424(b)(2) Registration No. 333-147965 Prospectus Supplement (To prospectus dated December 10, 2007) Up to 5,000,000 Shares ALLETE, INC. Common Stock We have entered into an amended equity distribution agreement with KCCI Inc. (“KCCI”) relating to shares of our common stock, without par value, together with the attached preferred share purchase rights, if any (collectively, “common stock”) offered hereby.In accordance with the terms of the amended equity distribution agreement, we may offer and sell up to 5,000,000 shares of our common stock from time to time through KCCI as our sales agent.Sales of the shares of common stock, if any, may be made at market prices by means of ordinary brokers’ transactions on the New York Stock Exchange (“NYSE”) or any other exchange on which the common stock is listed or admitted to trading, to or through a market maker, through an electronic communications network or in such other manner as agreed upon by us and KCCI.KCCI will receive from us a commission of $0.03 per share for any shares sold through it as agent under the amended equity distribution agreement. ALLETE’s common stock is listed on the NYSE and trades under the symbol “ALE.”On February 26, 2009, the last reported sales price of our common stock on the New York Stock Exchange was $27.08 per share. See the discussion of risk factors, if any, contained in ALLETE’s annual, quarterly and current reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus, to read about certain factors you should consider before purchasing any of the securities being offered. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 27, 2009. Table of Contents Prospectus Supplement Page About This Prospectus Supplement S-3 Forward-Looking Statements S-3 ALLETE, INC S-5 Plan Of Distribution S-5 Legal Opinions S-6 Experts S-7 Prospectus About this Prospectus 2 Where You Can Find More Information 2 Incorporation by Reference 2 Forward-Looking Statements 3 ALLETE, Inc 4 Use of Proceeds 5 Consolidated Ratio of Earnings to Fixed Charges 5 Description of Common Stock 5 Description of First Mortgage Bonds 9 Plan of Distribution 14 Legal Opinions 15 Experts 15 S-2 ABOUT THIS PROSPECTUS SUPPLEMENT You should rely on the information contained in or incorporated by reference into this prospectus supplement, the accompanying prospectus and any “free writing prospectus” we may authorize to be delivered to you.We have not, and KCCI has not, authorized any other person to provide you with different or inconsistent information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and KCCI is not, making an offer to sell these securities in any jurisdiction where such offer or sale is not permitted.The information contained in this prospectus supplement, the accompanying prospectus, any free writing prospectus, and the documents incorporated by reference herein and therein is accurate only as of the dates such information is or was presented, regardless of the time of delivery of this prospectus supplement or of any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since those dates. This document is in two parts.The first part is this prospectus supplement, which adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.If the information in this prospectus supplement (or any free writing prospectus) is inconsistent with the accompanying prospectus, the information in this prospectus supplement (or any free writing prospectus) will apply and supersede the information in the accompanying prospectus.You should read this entire prospectus supplement, the accompanying prospectus and any free writing prospectuses carefully, including the consolidated financial statements incorporated by reference herein and therein, before making an investment decision. Unless otherwise indicated or unless the context otherwise requires, all references in this prospectus supplement, the accompanying prospectus and any free writing prospectus to “ALLETE,” “we,” “our” and “us” refer to ALLETE, Inc. and its subsidiaries. FORWARD-LOOKING STATEMENTS Statements in this prospectus supplement that are not statements of historical facts may be considered “forward-looking” and, accordingly, involve risks and uncertainties that could cause actual results to differ materially from those discussed.
